DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to Applicant’s request for continued examination on 08/31/2020. 
Claims 1-24 have been examined in this application.
No information disclosure statement (IDS) has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Arguments
Applicant’s arguments, see Page 13, with respect to claim rejections under 35 U.S.C. §112(f) have been fully considered but are not persuasive. 
Applicant argues:
I. Claim amendments overcome the issue.
A. Though amended, the claims still fail recite the necessary structure, i.e., Beauregard language, to overcome the interpretation. 

The claims at issue, claims 11-24, are directed to a CRM claim and a system claim; respectively. Per claims 11, the claim fails to capture the appropriate Beauregard language in order to overcome the interpretation of the claims under 112(f). The claim recites “[one] or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that in response to being executed by a transaction management controller and a business management engine, cause the transaction management controller and the business management engine to: receive, at the business management engine… receive, at the transaction management controller…” 
In accordance with MPEP 2181, the claims recite the nonce, generic placeholder, “transaction management controller,” and “business management engine.” 
The identified generic placeholders are modified by functional language, i.e. receiving, etc. 
Finally, the generic placeholders are not modified by sufficient structure, materials, or acts to perform the claimed function. 
Applicant may either cancel claim 11 and its respective dependent claims or amend the claim to recite (1) proper Beauregard language for the first nonce, i.e. One or more non-transitory machine-readable storage media storing a plurality of instructions, when executed by a processor of a transaction management controller, causes the processor of the management controller to perform operations comprising: (list all functions carried out ONLY by the processor of the management controller).
The claims would also have to be amended to recite the same language proposed above for the “business management engine.” Of course the amendment must recite a second, or equivalent, non-transitory computer readable medium (or a non-transitory computer readable medium of the business management engine, storing second instructions, when executed by a processor of the business management engine, causes the processor of the business management engine to perform operations comprising: (list ONLY the function carried out by this entity). 
The above claim amendments are made solely to help Applicant understand the issue and are provided as mere example on how to potentially overcome the issue. 
Applicant is encouraged to reach out to the Examiner for any further assistance. 
The Interpretation is maintained. 
The same rational is true for claim 21. The Applicant amended the claims to only recite structure for the management controller, i.e., “a transaction management controller comprising a processor configured to execute the instructions to cause…” However, the claim fails to provide adequate recitation to capture the required Beauregard language for each of the entities claimed. The claim recites a single “instructions” for both the business management engine and the transaction management controller. Also, the two entities are recited as having the same processor. The claim must capture each of the entities’ structure, i.e., processor of the (first entity), processor of the (second entity). Also, each of the entities must have their own instructions stored in their own/separate memories. See amendment examples above pertaining to claim 11. 
	Although claim 21 has been amended to recite the term “processor” for both entities defining the scope of what Applicant claims as their invention, the amendment overcome the 112(f) issue but raises other issues. 
		Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transaction management controller and the business management engine to: receive… receive… request… receive… transmit… receive… finalize…” in claims 11-20. Per claim 15, the claim recites “the transaction management controller to: configure…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites a system comprising: a data storage device storing instruction for certifying operations of components processing electronic payment transactions; business management engine comprising a processor configured to execute the instructions to cause the processor to perform operations including… a transaction management controller comprising a processor configured to execute the instructions to cause the processor to perform operations including…”
Because the claim recites a single processor for both the business management engine and the transaction management controller, it is not known whether these two entities are comprise each other. The specification discloses that the entities are separate and distinct, see Figure 1 for instance; therefore the claim is unclear because the claims recite a single processor for two different entities. The claim should be amended to capture a processor for each entity; i.e. a processor of a business management engine. Such amendment, if supported by the specification, would overcome the rejection. 
The same issue applied to the claim reciting “a data storage device storing instruction.” The claim recite “the instructions” for both of the identified entities. Because the specification discloses that these entities are distinct, each of the entities must also have their own storage device storing separate instructions for each of the entities.
The claim should be amended to recite the following Beauregard language: “a storage device of a business management engine, storing business management engine instructions, when executed by a processor of the business management engine, causes the processor of the business management engine to perform operations comprising…” The same amendment is required for the transaction management engine. 

Claim 22 recites “the system is further configured for: transmitting the payment authorization response message to a business management engine.”  Since claim 21 already recites “a business management engine,” it is not known whether the second business management engine recited in claim 22 is the same or different than the one recited in claim 21. Also, the claim is ambiguous because it is not known how is performing the transmitting limitation. 

Per claims 23-24, the claims recite limitations carried out by the system, however, the claims must recite which entity is carrying out the limitations because the system is comprises of the transaction management engine and the business management engine. 

Per claims 15 and 24, the claim recites the limitation: “configuring the point of integration emulation module to generate selected payment card data.” The emulation module is outside the scope of the claims.  Therefore, the claim is rejected for being indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Per claims 10 and 20, the claims recite “wherein the null host is local to the transaction management controller.” The null host is not part of the scope of the claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner proposes amending the claim to recite, wherein the transaction management controller is local to the null host. Support for the amendments can be found at least in paragraphs 0026-0027, and 0039 in the specification. 
	
	 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-24 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of finalizing a payment request message bases on a response and manipulation of data without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity. More specifically, the claims summarize the following embodiments under certain methods of organizing human activity: fundamental economic principles, mitigating risk, business relations, and following rules or instructions.
Settlement of a transaction is a fundamental economic principle and is the essence of what the claims as a whole are directed to. Although the transaction is a simulated transaction, the limitations of the claims as whole are still directed to authorizing a transaction based on data. Also, the simulated transaction, as recited in the claims, merely highlights following rules and instructions. All of the claim limitations are based on obtaining certain data and transmitting data before a final message is assumed to be generated; which specifically captures following rules/instructions. Without following the claim limitations/rules/instructions, the finalized message would not be finalized. Finally, the implementation of such rules/instructions results in the mitigation of risk. If the message is finalized, then it is assumed that the risk that the transaction would not succeed is reduced or overcome. 
	Claim 1 for instance recites, in pertinent part: 
A method for certifying operation of components processing electronic payment transactions, the method comprising:
receiving… from a user, a request for a simulated payment transaction to assess operation…;
receiving… a payment request generated in response to the request for the simulated payment transaction;
requesting… payment card data…;
transmitting… a payment authorization request message…the payment authorization request message including the payment card data…;
receiving… a payment authorization response message… in response to the payment authorization request message; and
finalizing… the payment authorization request message based on the payment authorization response message. 
The judicial exception is not integrated into a practical application. Claim 1-24 recite the following additional elements: components processing, business management engine, transaction management controller, point of interaction emulation module, emulated various communications, a null host, non-transitory computer readable storage media, instructions, processor, and data storage device. The additional elements are recited at a high level of generality and merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
The claims are not patent eligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685